WILLSON, Judge.
This being a prosecution for perjury, it devolved upon the trial court to instruct the jury that they could not convict except upon the testimony of two credible witnesses, or of one credible witness corroborated strongly by other evidence as to the falsity of defendant’s statement under oath. Code Crim. Proc., art. 746; Wilson v. The State, 27 Texas, 47; Miller v. The State, Id., 497.
Such instruction was not given the jury, and the omission to give it constitutes fundamental error, for which the judgment is reversed and the cause is remanded.

Reversed and remanded.

Judges all present and concurring.